The opinion of the Court was delivered by
Todd, J.
The plaintiff enjoined the defendant from granting permission to any one to establish a slaughter-house in the parish of Jefferson, alleging that such a grant of authority would be in violation of the rights, given them under their charter, to the exclusive privilege of slaughtering animals for market in said parish. It was further alleged that such action on the part of the police jury of Jefferson would cause the plaintiff a manifest “ and irreparable injury of fifteen hundred dollars and upwards.”
This injunction was set aside by the order of the judge who granted it, on the application of the defendant in injunction, upon the execution of a bond for six thousand dollars. From this order the plaintiff appealed.
The defendant has moved the • dismissal of the appeal on the ground that the order appealed from was an interlocutory one that could not cause an irreparable injury, and that, therefore, no appeal from the same would lie. This is the sole question presented.
Article 307 of the Code of Practice provides, that “ where the act prohibited by the injunction is not such as may work an irreparable injury to the plaintiff, the court may in its discretion dissolve the same, provided the defendant execute his obligation for such sum as the court may determine, according to the nature of the case,” etc.
Does the dissolution of the injunction on bond in this case work an irreparable injury to the plaintiff?
As a general rule no injury can be considered irreparable where the damage or loss caused by the act complained of can be made good or repaired by the payment of money, or where the party complaining may be fully reinstated in the position which he may have lost by the act complained of.
*1194There are many injuries which, in the very nature of things, cannot he repaired by any money consideration. Such, for instance, as result from acts which outrage the feeling and wound the sensibilities, or deprive us of objects of affection and of things, perhaps trivial in themselves, but of inestimable value by reason, solely, of being associated with some precious memory or touching incident of our lives. Or, it •may be that the maintenance if the writ is required to preserve to us our homes, and to establish us in a state or condition which lost for the ■moment can never be recovered, nor the loss atoned for by money. In ■all this class of cases the injunction should be maintained because the injury from its dissolution would be irreparable. But the legal prohibition does not extend beyond this.
We have examined the pleadings carefully, and likewise the authorities cited by the plaintiff’s counsel, and we cannot discover that the plaintiff could possibly suffer such loss by the threatened act as money could not replace; and we are led the more naturally to this conclusion by the reflection that if the authority objected to is granted by the police jury, that but little progress could be made in the threatened works before the case could be tried on its merits.
The contemplated act on the part of the police jury of Jefferson ■may be in derogation of plaintiff’s chartered franchises. On this point we express no opinion. There is no question, however, that but for this alleged infringement of the plaintiff’s rights by the act in question, the entire subject-matter connected with the proposed grant of authority for the construction of a slaughter-house, would lie entirely within the province and discussion of that body. This consideration of itself would make us hesitate to interfere with the exercises of such authority unless, within the plain intendment of the law, the act done or contemplated would work irreparable injury to the plaintiff. Nor do we consider that the mere allegations in the petition, sworn to though they be by the plaintiff, that the act in question would cause such injury, is ■conclusive on the subject, and deprived the judge a quo of all the dis■cretion in the matter touching the dissolution of the injunction. We think that discretion was legitimately exercised in this case.
The motion to dismiss must, therefore, prevail, and the appeal is .■dismissed with costs.